Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between Mark
S. Anderson (“Executive”) and Dolby Laboratories, Inc., a Delaware corporation,
and its direct and indirect subsidiaries (together, the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

RECITALS

WHEREAS, Executive was employed by the Company pursuant to terms of an Offer
Letter dated October 23, 2003 (the “Offer Letter”);

WHEREAS, Executive previously signed an Employee Proprietary Rights and
Non-Disclosure Agreement and Conflict of Interest Policy with the Company (the
“Confidentiality Agreement”);

WHEREAS, Executive signed a Policy Regarding Reporting of Financial and
Accounting Concerns, an Acknowledgement of Receipt of Code of Business Conduct
and Ethics, and an Employee Handbook (the “Business Policies”);

WHEREAS, the Company and Executive have entered into stock option and restricted
stock unit agreements on file with the Company, pursuant to the Company’s 2000
and/or 2005 Stock Plans (collectively the “Stock Agreements”);

WHEREAS, Executive will continue to perform the duties Executive has been
assigned as the Executive Vice President, General Counsel and Secretary of the
Company, and such other duties consistent with his historical duties, work
schedule and as the Company will assign through and including January 14, 2011
(the “Transition Date”), after which Executive will discontinue being, and
resign as, the (i) Executive Vice President, General Counsel, Secretary and any
officer of the Company; (ii) as a member of the board of directors of each
direct and indirect subsidiary of the Company; and (iii) as any officer of each
direct and indirect subsidiary of the Company (collectively, the “Anderson
Positions”);

WHEREAS, following the Transition Date through and including June 30, 2011 (the
“Separation Date”), Executive will provide certain, primarily off-site,
transitional services as an employee of the Company and as needed (the
“Transitional Services”);

WHEREAS, Executive will voluntarily resign as an employee of the Company
effective on the Separation Date; and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

COVENANTS

1. Consideration.

a. Payment. The Company agrees to pay Executive a lump sum equivalent of twelve
(12) months of Executive’s base salary, for a total of Three Hundred Seventy
Thousand Eight Hundred Dollars ($370,800.00), less applicable withholding. This
payment will be made to Executive promptly following the Separation Date, but in
no event later than eight (8) days after Executive signs and returns a
Supplemental Release (as defined below), conditioned upon Executive not first
revoking such Supplemental Release (as defined below).



--------------------------------------------------------------------------------

b. Stock Option and Restricted Stock Unit Vesting Acceleration. The Company
agrees to accelerate the vesting under the Stock Agreements so that the stock
options and restricted stock units granted to Executive will be fully-vested and
exercisable, promptly following the Transition Date, but in no event later than
eight (8) days after Executive signs and returns a Supplemental Release (as
defined below), conditioned upon (i) Executive not first revoking such
Supplemental Release (as defined below) and (ii) Executive’s resignation from
the Anderson Positions effective on the Transition Date.

c. 2010 Executive Annual Incentive Plan Payment. The Company agrees to pay
Executive a cash incentive bonus pursuant to the Company’s 2010 Executive Annual
Incentive Plan based on a combination of criteria applied to that of other
similar executive officers and the Company’s approved corporate financial
performance formula that determines award funding levels based on varying
combinations of the Company’s achievement of revenue and pre-tax income goals
and resulting pre-tax net income amounts (“Executive’s EAIP Payment”). The
Company agrees to determine Executive’s EAIP Payment consistent with its normal
determination practice pertaining to all executive officers. Executive’s EAIP
Payment will be made to Executive on the same date as payments are made to the
Company’s other executive officers. The Parties agree that Executive is not
eligible to participate in the Company’s 2011 Executive Annual Incentive Plan or
any other future cash incentive bonus plan of the Company.

d. Outplacement Services. The Company agrees that for a period of not more than
two (2) years after the Effective Date of this Agreement, to pay up to an
aggregate total of Twenty Five Thousand Dollars ($25,000.00) to (i) Right
Management Inc. and/or (ii) Executive Edge (together, the “Outplacement
Providers”) in relation to Executive’s personal use of the Outplacement
Providers’ transition, coaching, and/or outplacement services (the “Outplacement
Services”). Payment for Outplacement Services shall be made by the Company
directly to the Outplacement Providers.

e. Professional Fees. The Company agrees to reimburse up to an aggregate total
of Ten Thousand Dollars ($10,000.00) of Executive’s costs, attorneys’ fees, tax
accountants’ fees and other professional fees incurred in connection with the
preparation of this Agreement within two (2) weeks of final invoice(s), provided
all such invoices are submitted to the Company not later than November 30, 2011.

f. COBRA Reimbursement. The Company agrees to reimburse Executive for COBRA
payments incurred by the Executive through June 30, 2012.

g. Payments in the Event of Certain Terminations. The Separation Date shall
accelerate and Executive or his estate shall receive all of the consideration
and benefits to which Executive is entitled under this Agreement upon the
occurrence of any of the following before the Separation Date: (1) the Company
terminates Executive’s employment for any reason other than Cause (as defined
below), (2) the Executive’s death; (3) the Executive develops a Disability (as
defined below) and, as a result, is unable to perform the essential functions of
his job and/or the Transitional Services. For purposes of this Section, the
obligations of Section 4 shall be satisfied upon execution and effectiveness of
the Supplemental Releases as described therein by Executive, or in the event of
his death or incapacity due to Disability, by his estate or legal
representative.

For purposes of this Agreement, “Cause” means the following occurrences which
cause detriment to the Company, Executive’s (i) performance of any act, or
failure to perform any act, in bad faith, (ii) dishonesty, intentional
misconduct or material breach of any agreement with the Company, or
(iii) commission of a crime involving dishonesty, breach of trust, or physical
or emotional harm to any person. For purposes of this Agreement, “Disability”
means a qualified disability under the California Fair Employment and Housing
Act.

2. Resignation. Executive voluntarily resigns as Executive Vice President,
General Counsel and Secretary of the Company effective January 14, 2011, and
Executive voluntarily resigns as an employee of the Company effective June 30,
2011. Through the Transition Date, the Company will continue to pay Executive
his base salary, and Executive will remain eligible for such standard
Company-sponsored benefits as made generally available to employees of the
Company and shall be entitled to reimbursement



--------------------------------------------------------------------------------

of reasonable and documented business-related expenses incurred by Executive for
services performed on behalf of the Company.

3. Transitional Services. The Parties agree that Executive shall remain employed
by the Company (but shall no longer be the General Counsel or any officer of the
Company) between the Transition Date and the Separation Date, for the limited
purpose of transitioning Executive’s duties, subject to Executive remaining
materially compliant with the terms of this Agreement, the Confidentiality
Agreement, and the Business Policies (the “Transitional Period”). During the
Transitional Period, the Company will continue to pay Executive his base salary,
and Executive will remain eligible for such standard Company-sponsored benefits
as made generally available to employees of the Company and shall be entitled to
reimbursement of reasonable and documented business-related expenses incurred by
Executive for services performed on behalf of the Company. Executive agrees
during the Transitional Period to provide assistance with respect to the
Company’s transition to new management as reasonably requested by the Company.
Executive is not required or expected to provide on-site services during the
Transitional Period, except as reasonably requested by the Company in advance,
but Executive agrees to remain generally accessible to the Company by phone,
personal email, or other standard communication means, and to cooperate with the
Company to the extent reasonably requested. During the Transitional Period,
Executive acknowledges and agrees that he is not authorized to act as an agent
of the Company in any way outside the scope of Transitional Services requested
by the Company.

4. Supplemental Releases. Executive agrees, on each of the Transition Date and
the Separation Date, to sign a Supplemental Release attached hereto as Exhibit A
(each, a “Supplemental Release” and collectively, the “Supplemental Releases”).
Executive acknowledges and agrees that any payments or benefits provided for
under Sections 1(a) and 1(b) of this Agreement are expressly conditioned upon
his signing and not revoking the Supplemental Releases as required by this
Section or Section 1(g) if applicable.

5. Stock. Executive should consult with the grant documents on file with the
Company regarding the number of stock options and restricted stock units held by
Executive. The terms and conditions, including specifically the period of
post-termination exercise for the stock options, shall continue to be governed
by the terms and conditions of the Stock Agreements, except as provided in
Section 1(b) and except that (i) the Company acknowledges and agrees Executive
shall remain a Service Provider (as defined for purposes of the Stock
Agreements) through his Separation Date and notwithstanding, for example, any
earlier change in his duties, responsibilities or hours of service, (ii) any
restricted stock units which vest pursuant to Section 1(b) above should be
timely delivered without regard to Section 10 of the Executive’s applicable
restricted stock unit agreements, and (iii) Executive shall be entitled to
cashless exercise opportunities and procedures concerning tax withholding
consistent with the Company’s historical practices.

From the Transition Date through June 30, 2011, the Company may restrict
Executive’s ability to trade his securities of the Company only if the Company
reasonably believes that Executive is in possession of material, non-public
information regarding the Company, provided that (i) the Company shall confer
with Executive prior to providing the Executive, after the Transition Date, any
material non-public information regarding the Company and prior to imposing such
restriction and (ii) the Company shall have an absolute right to impose, and no
obligation to confer with Executive about, a restriction relating to either
(a) the period from the Effective Date through the second business day following
the Company’s release of earnings for the first quarter of fiscal 2011 or
(b) any material, non-public information about which Executive becomes aware
prior to the Transition Date which is not otherwise publicly disclosed on or
before the Company’s release of earnings for the first quarter fiscal 2011.

6. Benefits. Executive’s health insurance benefits shall cease on the Separation
Date, subject to Executive’s right to continue his health insurance under COBRA,
CAL-COBRA (if applicable) and entitlement to COBRA reimbursement under
Section 1(f). Executive’s participation in all benefits and incidents of
employment, including, but not limited to, the accrual of bonuses, vacation, and
paid time off, will cease as of the Separation Date.

7. Payment of Salary and Receipt of All Benefits Through Date of Signing.
Executive acknowledges and represents that, other than the consideration set
forth in this Agreement, as of the date Executive



--------------------------------------------------------------------------------

executes this Agreement, the Company has paid or provided all salary, wages,
bonuses, accrued vacation/paid time off (any unused portion of which shall be
paid upon the Separation Date), leave, housing allowances, relocation costs,
interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, restricted stock units, vesting, and any and
all other benefits and compensation due to Executive. Executive further
acknowledges and represents that he has received any leave to which he was
entitled or which he requested, if any, under the California Family Rights Act
and/or the Family Medical Leave Act, and that he did not sustain any workplace
injury, during his employment with the Company.

8. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement,
including, without limitation:

a. any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship, except
for those claims arising in connection with the enforcement of this Agreement;

b. any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law, except for those claims relating to, or arising
from Executive’s right to purchase, or actual purchase of shares of stock of the
Company arising under this Agreement;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act,
except as prohibited by law; the Fair Credit Reporting Act; the Immigration
Reform and Control Act, as amended; the Occupational Safety and Health Act, as
amended; the California Occupational Safety and Health Act, as amended; the Age
Discrimination in Employment Act of 1967 (the “ADEA”); the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; the Uniformed
Services Employment and Reemployment Rights Act; the California Family Rights
Act; the California Labor Code, except as prohibited by law; the California
Workers’ Compensation Act, except as prohibited by law; and the California Fair
Employment and Housing Act;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;



--------------------------------------------------------------------------------

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive, except for those proceeds that shall be received by Executive as a
result of this Agreement; and

h. any and all claims for attorneys’ fees and costs, except as set forth in this
Agreement.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to: (1) Executive’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company (with the understanding that any such filing or
participation does not give Executive the right to recover any monetary damages
against the Company; Executive’s release of claims herein bars Executive from
recovering such monetary relief from the Company); (2) claims under Division 3,
Article 2 of the California Labor Code (which includes California Labor Code
section 2802 regarding indemnity for necessary expenditures or losses by
Executive); and (3) claims prohibited from release as set forth in California
Labor Code section 206.5 (specifically “any claim or right on account of wages
due, or to become due, or made as an advance on wages to be earned, unless
payment of such wages has been made”). This release also does not release claims
to indemnification under the Delaware General Corporation Law, the Company’s
certificate of incorporation or bylaws, or the indemnification agreement between
Executive and the Company dated February 2, 2005.

9. Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that he is waiving and releasing any rights he may have under the
ADEA, and that this waiver and release is knowing and voluntary. Executive
understands and agrees that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement. Executive understands and acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which
Executive was already entitled. Executive further understands and acknowledges
that he has been advised by this writing that: (a) he should consult with an
attorney prior to executing this Agreement; (b) he has twenty-one (21) days
within which to consider this Agreement; (c) he has seven (7) days following his
execution of this Agreement to revoke this Agreement and agrees that any such
revocation must be in a writing by email or federal express received by Andrew
Dahlkemper by midnight on the seventh day following Executive’s execution of
this Supplemental Release; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Executive hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.

10. California Civil Code Section 1542. Executive acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

11. No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.



--------------------------------------------------------------------------------

12. Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
non-solicitation of Company employees. Executive’s signature below constitutes
his certification under penalty of perjury that he has returned all documents
and other items provided to Executive by the Company, developed or obtained by
Executive in connection with his employment with the Company, or otherwise
belonging to the Company.

13. Non-Disparagement and Communications with Company Employees, Customers and
Business Partners. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. The Company agrees to refrain from disparaging statements about
Executive, and agrees to refrain from any tortious interference with Executive’s
contracts and relationships. Notwithstanding, Executive understands and agrees
that the Company’s obligations under the preceding sentence extend only to
(i) the Company’s authorized spokesperson, when speaking on behalf of the
Company; and (ii) the Company’s current officers and directors, and only for so
long as each is an employee or director of the Company. Executive further agrees
that he will refrain from discussing Company confidential business or financial
information with third parties, including the Company’s actual and potential
customers or business partners. Executive shall direct any inquiries by
potential future employers to the Company’s human resources department, which
shall provide only the Executive’s last position and dates of employment, in
accordance with the Company’s policy and practice.

14. No Cooperation. Executive further agrees that he will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
he cannot provide counsel or assistance. If after the Separation Date, Executive
is subpoenaed or required by other legal process to assist the Company, or if
the Company requests such assistance, the Company shall reimburse Executive for
reasonable travel expenses, (including lodging and meals), upon Executive’s
submission of receipts and will negotiate in good faith with Executive to
establish a reasonable per diem rate of compensation payable to Executive in
exchange for any such assistance.

15. No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

16. Costs. Except as provided in Section 1(e) of this Agreement, the Parties
shall each bear their own costs, attorneys’ fees, and other fees incurred in
connection with the preparation of this Agreement.

17. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT (INCLUDING THE SUPPLEMENTAL RELEASE ATTACHED AS EXHIBIT
A HERETO), THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN RELEASED, SHALL
BE SUBJECT TO ARBITRATION IN SAN FRANCISCO COUNTY, BEFORE JUDICIAL ARBITRATION &
MEDIATION SERVICES, INC. (“JAMS”), PURSUANT TO ITS EMPLOYMENT ARBITRATION
RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT INJUNCTIONS AND
OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY
ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF
CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL
CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW
PROVISIONS



--------------------------------------------------------------------------------

OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA
LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL
BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

18. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on his behalf under the terms of this Agreement.
Executive agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Executive further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Executive’s failure to pay, or Executive’s
delayed payment of, federal or state taxes, or (b) damages sustained by the
Company by reason of any such claims, including attorneys’ fees and costs.

19. Section 409A. The severance amounts and the provision of the other benefits
provided for under this Agreement are intended to satisfy the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations and will not constitute deferred compensation for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”). The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For the purpose of
furthering such intent, Executive’s Supplemental Releases must be signed,
returned and become irrevocable, and any payment of compensation (including the
accelerated vesting of restricted stock units and any delivery of stock in
connection with satisfaction of such units) which is contingent upon the
effectiveness of such Supplemental Release(s) must then be paid, in any event,
no later than March 15 of the calendar year following the calendar year in which
Executive otherwise becomes entitled to such payment (or earlier, if otherwise
required by this Agreement).

20. Authority. The Company represents and warrants that it will have secured all
necessary approvals to fulfill its obligations under this Agreement prior
thereto and that the undersigned has the authority to act on behalf of the
Company and to bind the Company and all who may claim through it to the terms
and conditions of this Agreement. Executive represents and warrants that he has
the capacity to act on his own behalf and on behalf of all who might claim
through him to bind them to the terms and conditions of this Agreement. Each
Party warrants and represents that there are no liens or claims of lien or
assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein.

21. No Representations. Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.



--------------------------------------------------------------------------------

22. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

23. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

24. Entire Agreement. This Agreement, together with the Supplemental Release
attached as Exhibit A hereto, represents the entire agreement and understanding
between the Company and Executive concerning the subject matter of this
Agreement and Executive’s employment with and separation from the Company and
the events leading thereto and associated therewith, and supersedes and replaces
any and all prior agreements and understandings concerning the subject matter of
this Agreement and Executive’s relationship with the Company, with the exception
of the Confidentiality Agreement, the Stock Agreements, the indemnification
agreement between Executive and the Company dated February 2, 2005, and any
provisions of the Business Policies that inherently survive following a
separation from employment.

25. No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company’s Chief Executive Officer.

26. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. The Parties consent to
personal and exclusive jurisdiction and venue in the State of California.

27. Effective Date. Executive has seven (7) days after he signs this Agreement
to revoke it. This Agreement will become effective on the eighth (8th) day after
Executive signed this Agreement, so long as it has been signed by the Parties
and has not been revoked by Executive before that date (the “Effective Date”).

28. Expiration of Agreement. This Agreement shall be null and void if the
Company has not received an executed copy of the Agreement on or by the
twenty-first date after which it is received by Executive (the “Expiration
Date”).

29. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

30. Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that: (a) he has read this Agreement; (b) he has been
represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of his own choice or has elected not to retain legal counsel;
(c) he understands the terms and consequences of this Agreement and of the
releases it contains; and (d) he is fully aware of the legal and binding effect
of this Agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

      MARK S. ANDERSON, an individual Dated:  

October 4, 2010

   

/s/ Mark S. Anderson

      Mark S. Anderson       DOLBY LABORATORIES, INC. Dated:  

October 4, 2010

    By  

/s/ Andrew Dahlkemper

        Andrew Dahlkemper         SVP, Human Resources



--------------------------------------------------------------------------------

EXHIBIT A – SUPPLEMENTAL RELEASE

In consideration for the mutual promises and consideration provided both herein
and in the Separation Agreement and Release signed October 4, 2010 (the
“Agreement”) between Mark S. Anderson (“Executive”) and Dolby Laboratories,
Inc., a Delaware corporation, and its direct and indirect subsidiaries
(together, the “Company”) (collectively the “Parties”), the Parties hereby
extend by this Supplemental Release (the “Supplemental Release”) the release and
waiver therein to any and all claims that may have arisen between the Effective
Date of the Agreement and Executive’s signature date, below.

1. Supplemental Release. The undersigned Parties expressly acknowledge and agree
that the terms of Sections 7-27, 29, and 30 of the Agreement shall apply equally
to this Supplemental Release and are incorporated herein. Executive agrees that
the foregoing consideration represents settlement in full of all outstanding
obligations owed to Executive by the Company and its current and former
officers, directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
divisions, and subsidiaries, and predecessor and successor corporations and
assigns (collectively, the “Releasees”). Executive, on his own behalf and on
behalf of his respective heirs, family members, executors, agents, and assigns,
hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the date
Executive signs this Supplemental Release.

Executive acknowledges and agrees that the consideration provided to him under
the Agreement fully satisfies any obligation that the Company had to pay
Executive wages or any other compensation for any of the services that Executive
rendered to the Company, that the amount paid is in excess of any disputed wage
claim, if any, that Executive may have. To the extent any wage dispute exists,
Executive specifically acknowledges that the consideration paid shall be deemed
to be paid first in satisfaction of any disputed wage claim with the remainder
sufficient to act as consideration for the release of claims set forth herein,
and that Executive has not earned and is not entitled to receive any additional
wages or other form of compensation from the Company.

2. California Civil Code Section 1542. Executive acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows: “A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” Executive,
being aware of said code section, agrees to expressly waive any rights he may
have thereunder, as well as under any other statute or common law principles of
similar effect.

3. ADEA Waiver. Executive further expressly understands and acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Executive understands and agrees that this waiver and release does
not apply to any rights or claims that may arise under the ADEA after the date
his executes this Supplemental Release. Executive understands and acknowledges
that the consideration given for this waiver and release is in addition to
anything of value to which Executive was already entitled. Executive further
understands and acknowledges that he has been advised by this writing that:
(a) he should consult with an attorney prior to executing this Supplemental
Release; (b) he has twenty-one (21) days within which to consider this
Supplemental Release, by which time the Company must receive an executed copy;
(c) he has seven (7) days following his execution of this Supplemental Release
to revoke this Supplemental Release, and agrees that any such revocation must be
in a writing by email or federal express received by Andrew Dahlkemper by
midnight on the seventh day following Executive’s execution of this Supplemental
Release; (d) this Supplemental Release shall not be effective until after the
revocation period has expired; and (e) nothing in this Supplemental Release
prevents or precludes Executive from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by



--------------------------------------------------------------------------------

federal law. In the event Executive signs this Supplemental Release and returns
it to the Company in less than the 21-day period identified above, Executive
hereby acknowledges that he has freely and voluntarily chosen to waive the time
period allotted for considering this Supplemental Release. Executive understands
and agrees that he executed this Supplemental Release voluntarily, without any
duress or undue influence on the part or behalf of the Company or any third
party, with the full intent of releasing all of his claims against the
Releasees.

4. Voluntary Execution of Supplemental Release. Executive understands and agrees
that he executed this Supplemental Release voluntarily, without any duress or
undue influence on the part or behalf of the Company or any third party, with
the full intent of releasing all of his claims against the Company and any of
the other Releasees. Executive acknowledges that: (a) he has read this
Supplemental Release; (b) he has been represented in the preparation,
negotiation, and execution of this Supplemental Release by legal counsel of his
own choice or has elected not to retain legal counsel; (c) he understands the
terms and consequences of this Supplemental Release and of the releases it
contains; and (d) he is fully aware of the legal and binding effect of this
Supplemental Release.

IN WITNESS WHEREOF, the Parties have executed this Supplemental Release on the
respective dates set forth below.

 

            MARK S. ANDERSON, an individual Dated:  

 

   

 

      Mark S. Anderson       DOLBY LABORATORIES, INC. Dated:  

 

    By  

 

        Andrew Dahlkemper         SVP, Human Resources